United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2896
                                   ___________

Joe Aitro,                           *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Henry S. Clapper; David Munton;      * Western District of Missouri.
George Nichols; City of Lockwood,    *
Missouri; Lockwood, MO Police        *       [UNPUBLISHED]
Department; Ryan Robison; Ruth       *
Cottingham; Tamara Dewild; Lathrop *
& Gage, L.C.,                        *
                                     *
            Appellees.               *
                                ___________

                             Submitted: August 28, 2006
                                Filed: September 5, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Joe Aitro (Aitro) appeals from the district court’s1 dismissal of his complaint
with prejudice. We dismiss the appeal with prejudice for failure to comply with the
rules of appellate procedure. See Fed. R. App. P. 3(a)(2), 28(a); 8th Cir. R. 28A(f);

      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
Faretta v. California, 422 U.S. 806, 834-35 n.46 (1975) (pro se litigants must comply
with relevant rules of procedure); Haugen v. Sutherlin, 804 F.2d 490, 491 (8th Cir.
1986) (where appellant violated Federal Rules of Appellate Procedure and Eighth
Circuit Rules pertaining to form for briefs and record, holding that any further filings
by appellant would result in sanctions and dismissing appeal as frivolous). Aitro’s
request for oral argument and his motion seeking remand to state court are denied.
                         ______________________________




                                          -2-